PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,972,132
Issue Date: 6 Apr 2021
Application No. 15/934,878
Filing or 371(c) Date: 23 Mar 2018
For: METHOD AND APPARATUS FOR RATE-MATCHING OF POLAR CODES

:
:
:     DECISION DENYING REQUEST 
:     FOR REDETERMINATION OF 	
:     PATENT TERM ADJUSTMENT
:


This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.E.R. § 1.705(b)” filed May 11, 2021, requesting the Office adjust the patent term adjustment determination (“PTA”) from zero (0) days to forty–two (42) days.

The request for the Office to adjust the PTA to 42 days is DENIED.  

This decision is the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).          


Relevant Procedural History

The above-identified patent issued with a PTA determination of zero (0) days on April 6, 2021. On May 11, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 42 days, accompanied by a $210 petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 61 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 69 days.



	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 0 days (61 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 69 days of Applicant Delay).

Patentee disagrees with the determination of 69 days of applicant delay. Patentee suggests the correct period of reduction for applicant delay is 19 days. This change would result in 42 days of PTA (61 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 19 days of Applicant Delay).

The Office notes that final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The above-identified utility patent (10,972,132) issued from an application filed after May 29, 2000, and where a Notice of Allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

As further discussed below, the Office finds the period of applicant delay is 91 days. Accordingly, the correct PTA is 0 days (61 days + 0 days + 0 days - 0 days - 91 days).


A Delay

Petitioner does not dispute the Office’s prior determination 61 days of A delay. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and confirmed the period of A delay is 61 days.

The “A” delay period(s) include the following:

(1) 61 days under 37 CFR 1.703(a)(1) for the period beginning on May 24, 2019 (day after the date that is fourteen months after the date on which on the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application) and ending on July 23, 2019 (date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first).

The period of A delay is 61 days.


B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.

The Novartis decision includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.[1]

The length of time between application and issuance is 1111 days, which is the number of days beginning on the March 23, 2018 (date on which the application was filed under 35 U.S.C. 111(a)) and ending on April 6, 2021 (date the patent was issued).  

The time consumed by continued examination is 210 days. 

The number of days beginning on the date the application was filed (March 23, 2018) and ending on the date three years after the date application was filed (March 23, 2021) is 1097 days.

The result of subtracting the time consumed by continued examination (210 days) from the length of time between application and patent issuance (1111 days) is 901 days, which exceeds three years (1097 days) by 0 days. 

The period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is ~ 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 69 days of applicant delay. The Office has recalculated the period of applicant delay as part of the Office’s redetermination of the PTA. The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating the amount of applicant delay. The Office has determined the period of applicant delay is 91 days. 

The Office originally assessed 69 days of applicant delay, which encompassed the following periods:

(1) 61 days of applicant delay under 37 CFR 1.704(c)(10) for the period beginning on December 18, 2020 (date the amendment under § 1.312 or other paper was filed) and ending on February 16, 2021 (mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper); and

(2) 8 days under 37 CFR 1.704(c)(10) for the period beginning on February 17, 2021 (date the amendment under § 1.312 or other paper was filed) and ending on February 24, 2021 (mailing date of the Office action or notice in response to the amendment under § 1.312 or such other paper).

Patentee suggests the correct amount of total applicant delay is 19 days. Patentee asserts there are two periods of application delay under 37 CFR 1.704(c)(10) for filing two amendments under 
§ 1.312, after the mailing of the Notice of Allowance on November 18, 2020. Patentee contends the first period of delay under 37 CFR 1.704(c)(10) is 11 days beginning on February 6, 2021, the date the amendment under § 1.312 was filed, and ending on February 16, 2021, the mailing date of the Response to Rule 312 Communication. Patentee agrees with the Office’s prior determination of the second period of delay under 37 CFR 1.704(c)(10) of 8 days beginning on February 17, 2021, the date the amendment under § 1.312 or other paper was filed, and ending on February 24, 2021, the mailing date of the Response to Rule 312 Communication. 

Revised 37 CFR 1.704 Reduction of period of adjustment of patent term provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping: 
…
(10) Submission of an amendment under § 1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing 

The record shows applicant filed an Interview Summary on December 18, 2020, a Response to Notice to File Corrected Application Paper (including a substitute specification) on February 6, 2021, and an amendment under 37 CFR 1.312 on February 17, 2020, after the mailing of the Notice of Allowance on November 18, 2020. 

The USPTO revised 37 CFR 1.704(c)(10) to exclude after-allowance amendments or other after-allowance papers that are “expressly requested by the Office” from the after-allowance amendments or other after-allowance papers that will result in a reduction of patent term adjustment under 37 CFR 1.704(c)(10). 

The record is clear that the examiner issued an Applicant-Initiated Interview Summary on November 18, 2020, expressly requesting the submission of the substance of the interview. In response, applicant filed an Interview Summary on December 18, 2020. In addition, the Office issued a Notice to File Corrected Application Papers on December 17, 2020, expressly requesting correction of the informalities pertaining the specification. In response, applicant filed the Response to Notice to File Corrected Application Paper (including a substitute specification) on February 6, 2021, to correct the informalities of the specification. 

Pursuant to revised 37 CFR 1.704(c)(10), the Interview Summary of December 18, 2020, and the Response to Notice to File Corrected Application Paper (including the substitute specification) of February 6, 2021, are excluded from the after-allowance amendments or other after-allowance papers that result in a reduction of patent term adjustment under 37 CFR 1.704(c)(10). Therefore, the submissions of the Interview Summary on December 18, 2020, and the Response to Notice to File Corrected Application Paper (including a substitute specification) on February 6, 2021, are not grounds for a reduction of PTA under 37 CFR 1.704(c)(10).

It is undisputed that applicant filed an amendment under 37 CFR 1.312 on February 17, 2020, after the mailing of the Notice of Allowance on November 18, 2020. The record does not show that the Office expressly requested the submission of the amendment under 37 CFR 1.312 on February 17, 2020. Therefore, the submission of the amendment under 37 CFR 1.312 on February 17, 2020, is a basis for reduction of PTA under revised 37 CFR 1.704(c)(10). Accordingly, the period of adjustment set forth in § 1.703 is reduced by 91 days, beginning on November 19, 2020, the day after the date of mailing of the Notice of Allowance under 35 U.S.C. 151, and ending on February 17, 2020, the date the amendment under § 1.312 was filed. 

The period of applicant delay is 91 days.


Conclusion

Petitioner argues the correct PTA is 42 days (61 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 19 days of Applicant Delay).

denied.

As previously discussed, the period of applicant delay is 91 days. Therefore, the PTA remains zero (0) days (61 days of A Delay + 0 days of B Delay + 0 days of C Delay- 0 days of Overlap - 91 days of Applicant Delay).

Telephone inquiries specific to this matter should be directed to Christina Tartera Donnell, Attorney Advisor, at (571) 272-3211.



/Charles Kim/
Director 
Office of Petitions - USPTO





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Novartis AG v. Lee, 740 F.3d 593, 601 (Fed. Cir. 2014).